ORDER OF MULTIDISTRICT LITIGATION PANEL

                                   Order Issued March 5, 2008


     APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT
                           LITIGATION CASE:

07-0953 IN RE FORD MOTOR COMPANY SPEED CONTROL DEACTIVATION SWITCH
        LITIGATION

       The Motion to Transfer, under the Texas Rules of Judicial Administration, is granted.
Pursuant to Administrative Rule 13, the cases listed in the Appendix of the Motion to Transfer,
attached hereto and incorporated herein for all purposes, and tag-along cases if any, are transferred
to Honorable Scott Jenkins of the 53rd District Court of Travis County.